

SHARE EXCHANGE AGREEMENT


AMONG


FREZER, INC.,


BEFUT INTERNATIONAL CO. LIMITED


AND


BEFUT CORPORATION
 
FOR THE EXCHANGE OF
 
CAPITAL STOCK


OF


FREZER, INC. AND BEFUT CORPORATION


DATED AS OF MARCH 13, 2009

 
1

--------------------------------------------------------------------------------

 

SHARE EXCHANGE AGREEMENT


This SHARE EXCHANGE AGREEMENT, dated as of March 13, 2009 (the “Agreement”) by
and among Frezer, Inc., a Nevada corporation (the “Company”), BEFUT Corporation,
a Nevada corporation (“Befut Nevada”), and Befut International Co. Limited, a
company incorporated under the laws of the British Virgin Islands (“Befut BVI”).
 
WITNESSETH:
 
WHEREAS, Befut BVI owns 100% of the issued and outstanding shares of Common
Stock of Befut Nevada (the "Befut Nevada Shares");
 
WHEREAS, Befut Nevada owns 2,176,170 shares of Common Stock, $0.001 par value,
of the Company (“Company Shares”);
 
WHEREAS, each of the Company, Befut BVI and Befut Nevada believes it is in its
best interests for the Company to issue to Befut BVI an aggregate of 120,899,170
Company Shares in exchange for (a) all of the outstanding equity interests in
Befut Nevada, including, without limitation, all of the Befut Nevada Shares and
(b) the cancellation of 2,176,170 Company Shares owned by Befut Nevada, upon the
terms and subject to the conditions set forth in this Agreement; and
 
WHEREAS, it is the intention of the parties that: (i) said exchange of shares
shall qualify as a tax-free reorganization under Section 368(a)(1)(B) of the
Internal Revenue Code of 1986, as amended (the “Code”); and (ii) said exchange
shall qualify as a transaction in securities exempt from registration or
qualification under the Securities Act of 1933, as amended and in effect on the
date of this Agreement (the “Securities Act”).


NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto hereby agree as follows:
 
ARTICLE I
 
EXCHANGE OF COMPANY SHARES FOR BEFUT NEVADA SHARES


Section 1.1         Agreement to Exchange Company Shares for Befut Nevada Shares
and Cancellation of Company Shares Held by Befut Nevada.  On the Closing Date
(as hereinafter defined) and subject to the terms and conditions set forth in
this Agreement, Befut BVI shall sell, assign, transfer, convey and deliver all
of the equity interests in Befut Nevada, including, without limitation, all of
the outstanding Befut Nevada Shares, to the Company, and the Company shall
accept such equity interest in Befut Nevada from the Befut BVI in exchange for
the issuance to Befut BVI of 120,899,170 newly issued Company Shares. In
addition, (i) simultaneously with said exchange, Befut Nevada shall relinquish
all right, title and interest to all of the 2,176,170 Company Shares held by
Befut Nevada and all of such Company Shares shall immediately be cancelled; and
(ii) in connection with the Company’s financing of $500,000 to be consummated
immediately after the share exchange herein, pursuant to which the Company shall
issue notes convertible to a total of 3,130,871 shares of Common Stock at the
option of the note holders within one year (including the one year anniversary)
from the Closing Date, Befut BVI shall relinquish all right, title and interest
to 3,130,871 Company Shares held by Befut BVI and such Company Shares shall
immediately be cancelled upon the consummation of the financing.

 
2

--------------------------------------------------------------------------------

 


Section 1.2         Capitalization.  On the Closing Date, immediately before the
transactions to be consummated pursuant to this Agreement, the Company shall
have authorized (a) 200,000,000 shares of Common Stock, $.001 par value per
share, of which 4,267,000 shares shall be issued and outstanding, all of which
are duly authorized, validly issued and fully paid and 2,176,170 of which shall
be held by Befut Nevada; and (b) 10,000,000 shares of Preferred Stock, $.001 par
value per share, of which no shares are issued or outstanding.


Section 1.3         Closing.  The closing of the exchange to be made pursuant to
this Agreement (the "Closing") shall take place at 10:00 a.m. E.S.T. on the day
when the conditions to closing set forth in Articles V and VI have been
satisfied or waived, or at such other time and date as the parties hereto shall
agree in writing but no later than March 13, 2009 (the "Closing Date"), at the
offices of Guzov Ofsink, LLC, 600 Madison Avenue, 14th Floor, New York, New York
10022. At the Closing, (a) the Company shall deliver to Befut BVI a stock
certificate or stock certificates representing an aggregate of 120,899,170
Company Shares, (b) Befut BVI shall deliver to the Company a stock certificate
or stock certificates representing all of the outstanding Befut Nevada Shares,
duly endorsed in blank for transfer or accompanied by appropriate stock powers
duly executed in blank and (c) Befut Nevada shall deliver to the Company a stock
certificate or stock certificates representing an aggregate of 2,176,170 Company
Shares duly endorsed in blank for transfer or accompanied by appropriate stock
powers duly executed in blank so that all of such shares may be cancelled.
 
1.4           Tax Treatment. The exchange described herein is intended to comply
with Section 368(a)(1)(B) of the Code, and all applicable regulations
thereunder. In order to ensure compliance with said provisions, the parties
agree to take whatever steps may be necessary, including, but not limited to,
the amendment of this Agreement.


ARTICLE II


REPRESENTATIONS AND WARRANTIES OF BEFUT BVI AND BEFUT NEVADA


Each of Befut BVI and Befut Nevada hereby, jointly and severally, represents,
warrants and agrees as follows:


Section 2.1         Corporate Organization


(a)           Befut Nevada is a corporation duly organized, validly existing and
in good standing under the laws of Nevada, and has all requisite corporate power
and authority to own its properties and assets and to conduct its business and
is duly qualified to do business in good standing in each jurisdiction in which
the nature of the business conducted by Befut Nevada or the ownership or leasing
of its properties makes such qualification and being in good standing necessary,
except where the failure to be so qualified and in good standing will not have a
material adverse effect on the business, operations, properties, assets,
condition or results of operation of (a "Befut Nevada Material Adverse Effect");

 
3

--------------------------------------------------------------------------------

 


(b)           Copies of the Articles of Incorporation and By-laws of Befut
Nevada, with all amendments thereto to the date hereof, have been furnished to
the Company, and such copies are accurate and complete as of the date
hereof.  The minute books of Befut Nevada are current as required by law,
contain the minutes of all meetings of the Board of Directors and shareholders
of Befut Nevada from its date of incorporation to the date of this Agreement,
and adequately reflect all material actions taken by the Board of Directors and
shareholders of Befut Nevada.


(c)           Befut BVI is a corporation duly organized, validly existing and in
good standing under the laws of the British Virgin Islands, and has all
requisite corporate power and authority to own its properties and assets and to
conduct its business and is duly qualified to do business in good standing in
each jurisdiction in which the nature of the business conducted by Befut BVI or
the ownership or leasing of its properties makes such qualification and being in
good standing necessary, except where the failure to be so qualified and in good
standing will not have a material adverse effect on the business, operations,
properties, assets, condition or results of operation of (a "Befut BVI Material
Adverse Effect");


(d)           Copies of the Memorandum of Association and Articles of
Association of Befut BVI, with all amendments thereto to the date hereof, have
been furnished to the Company, and such copies are accurate and complete as of
the date hereof.  The minute books of Befut BVI are current as required by law,
contain the minutes of all meetings of the Board of Directors and shareholders
of Befut BVI from its date of incorporation to the date of this Agreement, and
adequately reflect all material actions taken by the Board of Directors and
shareholders of Befut BVI.


Section 2.2 Capitalization of Befut Nevada and Befut BVI.  The authorized
capital stock of Befut Nevada consists of 50,000,000 shares of Common Stock, par
value $.001 per share, of which 28,756,134 shares are issued and outstanding,
all of which are duly authorized, validly issued and fully paid and held by
Befut BVI. The authorized capital stock of Befut BVI consists of 50,000 shares,
par value US$1.00 per share, of which 11,500 shares are issued and outstanding,
all of which are duly authorized, validly issued and fully paid. All of the
Befut Nevada Shares to be transferred to the Company pursuant to this Agreement
have been duly authorized and will be validly issued, fully paid and
non-assessable and no personal liability will attach to the ownership thereof
and in each instance, have been issued in accordance with the registration
requirements of applicable securities laws or an exemption therefrom.  As of the
date of this Agreement there are no outstanding options, warrants, agreements,
commitments, conversion rights, preemptive rights or other rights to subscribe
for, purchase or otherwise acquire any shares of capital stock or any un-issued
or treasury shares of capital stock of either Befut Nevada or Befut BVI. As of
the date of this Agreement, Befut Nevada owns all of the issued and outstanding
equity or voting interests in Hongkong BEFUT Co., Limited, which owns all of the
equity interests in Befut Electric (Dalian) Co., Ltd. (the “WFOE”). The WFOE has
exclusive business relationship with Dalian Befut Wire and Cable Manufacturing
Co., Ltd (“Dalian Befut”).  Dalian Befut is duly organized, validly existing and
in good standing under the laws of the Peoples’ Republic of China (“PRC”) and
has all requisite corporate power and authority to own its properties and assets
and to conduct its business as now conducted and is duly qualified to do
business, is in good standing in each jurisdiction wherein the nature of the
business conducted by Dalian Befut or the ownership or leasing of its properties
makes such qualification and being in good standing necessary, except where the
failure to be so qualified and in good standing will not have a material adverse
effect on the business, operations, properties, assets, condition or results of
operation of Dalian Befut (a "Dalian Befut Material Adverse Effect")

 
4

--------------------------------------------------------------------------------

 


Section 2.3         Subsidiaries and Equity Investments. Except as set forth in
Schedule 2.3, neither Befut Nevada nor Befut BVI has any subsidiaries or holds
any equity interest in any corporation, partnership, joint venture or other
entity.


Section 2.4         Authorization and Validity of Agreements.  Each of Befut
Nevada and Befut BVI has all corporate power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby and upon the execution and delivery by the
Company and the Company’s performance of its obligations herein, will
constitute, a legal, valid and binding obligation of Befut Nevada and Befut
BVI.  The execution and delivery of this Agreement by each of Befut Nevada and
Befut BVI and the consummation by them of the transactions contemplated hereby
have been duly authorized by all necessary corporate action of Befut Nevada and
Befut BVI, and no other corporate proceedings on the part of Befut Nevada and
Befut BVI are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby.


Section 2.5         No Conflict or Violation.  (a) The execution, delivery and
performance of this Agreement by Befut Nevada do not and will not violate or
conflict with any provision of Befut Nevada’s Articles of Incorporation or
By-laws, and does not and will not violate any provision of law, or any order,
judgment or decree of any court or other governmental or regulatory authority,
nor violate or result in a breach of or constitute (with due notice or lapse of
time or both) a default under, or give to any other entity any right of
termination, amendment, acceleration or cancellation of, any contract, lease,
loan agreement, mortgage, security agreement, trust indenture or other agreement
or instrument to which Befut Nevada is a party or by which it is bound or to
which any of its  properties or assets is subject, nor will it result in the
creation or imposition of any lien, charge or encumbrance of any kind whatsoever
upon any of the properties or assets of Befut Nevada, nor will it result in the
cancellation, modification, revocation or suspension of any of the licenses,
franchises, permits to which Befut Nevada is bound.

 
5

--------------------------------------------------------------------------------

 

(b) The execution, delivery and performance of this Agreement by Befut BVI do
not and will not violate or conflict with any provision of Befut BVI’s
Memorandum of Association and Articles of Association and does not and will not
violate any provision of law, or any order, judgment or decree of any court or
other governmental or regulatory authority, nor violate or result in a breach of
or constitute (with due notice or lapse of time or both) a default under, or
give to any other entity any right of termination, amendment, acceleration or
cancellation of, any contract, lease, loan agreement, mortgage, security
agreement, trust indenture or other agreement or instrument to which Befut BVI
is a party or by which it is bound or to which any of its  properties or assets
is subject, nor will it result in the creation or imposition of any lien, charge
or encumbrance of any kind whatsoever upon any of the properties or assets of
Befut BVI, nor will it result in the cancellation, modification, revocation or
suspension of any of the licenses, franchises, permits to which Befut BVI is
bound.


Section 2.6         Consents and Approvals.  No consent, waiver, authorization
or approval of any governmental or regulatory authority, domestic or foreign, or
of any other person, firm or corporation, is required in connection with the
execution and delivery of this Agreement by either Befut Nevada or Befut BVI or
the performance by either Befut Nevada or Befut BVI of its obligations
hereunder.


Section 2.7         Absence of Certain Changes or Events.


(a) Since its inception:


(i)  and as of the date of this Agreement, Befut Nevada does not know or
have  reason to know of any event, condition, circumstance or prospective
development which threatens or may threaten to have a material adverse effect on
the assets, properties, operations, prospects, net income or financial condition
of Befut Nevada;


(ii) there has not been any declaration, setting aside or payment of dividends
or distributions with respect to shares of capital stock of Befut Nevada; and


(iii) there has not been an increase in the compensation payable or to become
payable to any director or officer of Befut Nevada.


(b) Since its inception:


(i)  and as of the date of this Agreement, Befut BVI does not know or
have  reason to know of any event, condition, circumstance or prospective
development which threatens or may threaten to have a material adverse effect on
the assets, properties, operations, prospects, net income or financial condition
of Befut BVI;


(ii) there has not been any declaration, setting aside or payment of dividends
or distributions with respect to shares of capital stock of Befut BVI; and


(iii) there has not been an increase in the compensation payable or to become
payable to any director or officer of Befut BVI.


Section 2.8         Disclosure.  This Agreement and any certificate attached
hereto or delivered in accordance with the terms hereby by or on behalf of
either Befut Nevada or Befut BVI in connection with the transactions
contemplated by this Agreement, when taken together, do not contain any untrue
statement of a material fact or omit any material fact necessary in order to
make the statements contained herein and/or therein not misleading.

 
6

--------------------------------------------------------------------------------

 


Section 2.9         Litigation.  There is no action, suit, proceeding or
investigation pending or threatened against either Befut Nevada or Befut BVI or
any of their respective subsidiaries and Dalian Befut that may affect the
validity of this Agreement or the right of either Befut Nevada or Befut BVI to
enter into this Agreement or to consummate the transactions contemplated hereby.


Section 2.10       [Reserved.]


Section 2.11       Investment Representations.  (a) The Company Shares to be
issued to Befut BVI will be acquired by Befut BVI hereunder solely for the
account of Befut BVI, for investment, and not with a view to the resale or
distribution thereof. Befut BVI understands and is able to bear any economic
risks associated with such investment in the Company Shares. Befut BVI has had
full access to all the information it considers necessary or appropriate to make
an informed investment decision with respect to the Company Shares to be
acquired under this Agreement.  Befut BVI further has had an opportunity to ask
questions and receive answers from the Company’s directors regarding the Company
and to obtain additional information (to the extent the Company’s directors
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify any information furnished to Befut BVI  or to which
Befut BVI had access. Befut BVI is at the time of the offer and execution of
this Agreement domiciled and resident outside the United States (a “Non-U.S.
Shareholder”).


Section 2.12       Tax Returns, Payments and Elections. Each of Befut Nevada and
Befut BVI has timely filed all tax returns, statements, reports, declarations
and other forms and documents and has, to date, paid all taxes due.


Section 2.13       Survival.  Each of the representations and warranties set
forth in this Article II shall be deemed represented and made by Befut Nevada
and Befut BVI at the Closing as if made at such time and shall survive the
Closing for a period terminating on the second anniversary of the date of this
Agreement.


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company represents, warrants and agrees as follows:


Section 3.1         Corporate Organization.


(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the state of Nevada and has all requisite corporate
power and authority to own its properties and assets and to conduct its business
as now conducted and is duly qualified to do business, is in good standing in
each jurisdiction wherein the nature of the business conducted by the Company or
the ownership or leasing of its properties makes such qualification and being in
good standing necessary, except where the failure to be so qualified and in good
standing will not have a material adverse effect on the business, operations,
properties, assets, condition or results of operation of the Company (a "Company
Material Adverse Effect").

 
7

--------------------------------------------------------------------------------

 


(b)   Copies of the Certificate of Incorporation and By-laws of the Company,
with all amendments thereto to the date hereof, have been furnished to each of
Befut Nevada and Befut BVI, and such copies are accurate and complete as of the
date hereof.  The minute books of the Company are current as required by law,
contain the minutes of all meetings of the Board of Directors and shareholders
of the Company, and adequately reflect all material actions taken by the Board
of Directors, shareholders of the Company.


Section 3.2         Capitalization of the Company.  On the Closing Date,
immediately before the transactions to be consummated pursuant to this
Agreement, the Company shall have authorized 200,000,000 Company Shares, of
which an aggregate of 4,267,000 will be issued and outstanding. There are no
outstanding options, warrants, agreements, commitments, conversion rights,
preemptive rights or other rights to subscribe for, purchase or otherwise
acquire any shares of capital stock or other equity or voting interest or any
unissued or treasury shares of capital stock of the Company, except for as set
forth on Schedule 3.2.  As of the date hereof and on the Closing Date, all of
the 2,176,170 Company Shares owned by Befut Nevada are owned free and clear of
any liens, claims or encumbrances and Befut Nevada has, and on the Closing Date
will have, the right to transfer to the Company for cancellation all of such
2,176,170 Company Shares without the consent of any other person or entity.


Section 3.3.       Authorization and Validity of Agreements.  The Company has
all corporate power and authority to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby.  The execution and delivery of this Agreement by the
Company and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary corporate action and no other corporate
proceedings on the part of the Company are necessary to authorize this Agreement
or to consummate the transactions contemplated hereby.  Befut Nevada, which is
the holder of more than a majority of the outstanding Company Shares, has
approved this Agreement on behalf of the Company and no other stockholder
approvals are required to consummate the transactions contemplated hereby. No
other proceedings on the part of the Company are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby.


Section 3.4          No Conflict or Violation.  The execution, delivery and
performance of this Agreement by the Company does not and will not violate or
conflict with any provision of the constituent documents of the Company, and
does not and will not violate any provision of law, or any order, judgment or
decree of any court or other governmental or regulatory authority, nor violate,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under or give to any other entity any right of termination, amendment,
acceleration or cancellation of any contract, lease, loan agreement, mortgage,
security agreement, trust indenture or other agreement or instrument to which
the Company is a party or by which it is bound or to which any of its properties
or assets is subject, nor result in the creation or imposition of any lien,
charge or encumbrance of any kind whatsoever upon any of the properties or
assets of the Company, nor result in the cancellation, modification, revocation
or suspension of any of the licenses, franchises, permits to which the Company
is bound.

 
8

--------------------------------------------------------------------------------

 


Section 3.5          Investment Representations. The Befut Nevada Shares will be
acquired hereunder solely for the account of the Company, for investment, and
not with a view to the resale or distribution thereof. The Company understands
and is able to bear any economic risks associated with such investment in the
Befut Nevada Shares. The Company has had full access to all the information it
considers necessary or appropriate to make an informed investment decision with
respect to the Befut Nevada Shares to be acquired under this Agreement.  The
Company further has had an opportunity to ask questions and receive answers from
Befut Nevada’s directors regarding Befut Nevada’s and to obtain additional
information (to the extent Befut Nevada’s directors possessed such information
or could acquire it without unreasonable effort or expense) necessary to verify
any information furnished to the Company or to which the Company had access.


Section 3.6         Brokers’ Fees. The Company has no liability to pay any fees
or commissions or other consideration to any broker, finder, or agent with
respect to the transactions contemplated by this Agreement.


Section 3.7         Disclosure.  This Agreement, the schedules hereto and any
certificate attached hereto or delivered in accordance with the terms hereby by
or on behalf of the Company in connection with the transactions contemplated by
this Agreement, when taken together, do not contain any untrue statement of a
material fact or omit any material fact necessary in order to make the
statements contained herein and/or therein not misleading.


Section  3.8         Survival.  Each of the representations and warranties set
forth in this Article III shall be deemed represented and made by the Company at
the Closing as if made at such time and shall survive the Closing for a period
terminating on the second anniversary of the date of this Agreement.


ARTICLE IV


COVENANTS


Section 4.1          Certain Changes and Conduct of Business.


(a) From and after the date of this Agreement and until the Closing Date, each
of Befut Nevada and Befut BVI shall, and shall cause Dalian Befut to, conduct
its business solely in the ordinary course consistent with past practices and,
in a manner consistent with all of its representations, warranties or covenants,
and without the prior written consent of the Company will not, and will prohibit
Dalian Befut to, except as required or permitted pursuant to the terms hereof:


(i) make any material change in the conduct of its businesses and/or operations
or enter into any transaction other than in the ordinary course of business
consistent with past practices;

 
9

--------------------------------------------------------------------------------

 
 
(ii) make any change in its Articles of Incorporation or By-laws or memorandum
of Association and Articles of Association; issue any additional shares of
capital stock or equity securities or grant any option, warrant or right to
acquire any capital stock or equity securities or issue any security convertible
into or exchangeable for its capital stock or alter in any material term of any
of its outstanding securities or make any change in its outstanding shares of
capital stock or its capitalization, whether by reason of a reclassification,
recapitalization, stock split or combination, exchange or readjustment of
shares, stock dividend or otherwise;


(iii)          A.          incur, assume or guarantee any indebtedness for
borrowed money, issue any notes, bonds, debentures or other corporate securities
or grant any option, warrant or right to purchase any thereof, except pursuant
to transactions in the ordinary course of business consistent with past
practices; or


 
B.
issue any securities convertible or exchangeable for debt or equity securities
of its capital stock;



(iv) make any sale, assignment, transfer, abandonment or other conveyance of any
of its assets or any part thereof, except pursuant to transactions in the
ordinary course of business consistent with past practice;


(v) subject any of its assets, or any part thereof, to any lien or suffer such
to be imposed other than such liens as may arise in the ordinary course of
business consistent with past practices by operation of law which will not have
a Befut Nevada Material Adverse Effect or Befut BVI Material Adverse Effect;


(vi) acquire any assets, raw materials or properties, or enter into any other
transaction, other than in the ordinary course of business consistent with past
practices;


(vii) enter into any new (or amend any existing) employee benefit plan, program
or arrangement or any new (or amend any existing) employment, severance or
consulting agreement, grant any general increase in the compensation of officers
or employees (including any such increase pursuant to any bonus, pension,
profit-sharing or other plan or commitment) or grant any increase in the
compensation payable or to become payable to any employee, except in accordance
with pre-existing contractual provisions or consistent with past practices;

 
10

--------------------------------------------------------------------------------

 


(viii) make or commit to make any material capital expenditures;


(ix) pay, loan or advance any amount to, or sell, transfer or lease any
properties or assets to, or enter into any agreement or arrangement with, any of
its affiliates;


(x) guarantee any indebtedness for borrowed money or any other obligation of any
other person;


(xi) fail to keep in full force and effect insurance comparable in amount and
scope to coverage maintained by it (or on behalf of it) on the date hereof;


(xii) take any other action that would cause any of the representations and
warranties made by it in this Agreement not to remain true and correct in all
material aspect;


(xiii) make any material loan, advance or capital contribution to or investment
in any person;


(xiv) make any material change in any method of accounting or accounting
principle, method, estimate or practice;


(xv) settle, release or forgive any claim or litigation or waive any right; or


(xvi) commit itself to do any of the foregoing.


(b)    From and after the date of this Agreement and until the Closing Date, the
Company will:


(i)  continue to maintain, in all material respects, its properties in
accordance with present practices in a condition suitable for its current use;


(ii) file, when due or required, federal, state, foreign and other tax returns
and other reports required to be filed and pay when due all taxes, assessments,
fees and other charges lawfully levied or assessed against it, unless the
validity thereof is contested in good faith and by appropriate proceedings
diligently conducted;


(iii) continue to conduct its business in the ordinary course consistent with
past practices;


(iv) keep its books of account, records and files in the ordinary course and in
accordance with existing practices; and

 
11

--------------------------------------------------------------------------------

 


(v) continue to maintain existing business relationships.


(c) From and after the date of this Agreement and until the Closing Date, the
Company will not:


(i) make any material change in the conduct of its businesses and/or operations
or enter into any transaction other than in the ordinary course of business
consistent with past practices;


(ii) make any change in its Articles of Incorporation, Bylaws or other governing
documents; issue any additional shares of capital stock or equity securities or
grant any option, warrant or right to acquire any capital stock or equity
securities or issue any security convertible into or exchangeable for its
capital stock or alter in any material term of any of its outstanding securities
or make any change in its outstanding shares of capital stock or its
capitalization, whether by reason of a reclassification, recapitalization, stock
split or combination, exchange or readjustment of shares, stock dividend or
otherwise;


(iii)          A.          incur, assume or guarantee any indebtedness for
borrowed money, issue any notes, bonds, debentures or other corporate securities
or grant any option, warrant or right to purchase any thereof, except pursuant
to transactions in the ordinary course of business consistent with past
practices; or


 
B.
issue any securities convertible or exchangeable for debt or equity securities
of the Company;



(iv) make any sale, assignment, transfer, abandonment or other conveyance of any
of its assets or any part thereof, except pursuant to transactions in the
ordinary course of business consistent with past practice;


(v) subject any of its assets, or any part thereof, to any lien or suffer such
to be imposed other than such liens as may arise in the ordinary course of
business consistent with past practices by operation of law which will not have
a Company Material Adverse Effect;


(vi) acquire any assets, raw materials or properties, or enter into any other
transaction, other than in the ordinary course of business consistent with past
practices;


(vii) enter into any new (or amend any existing) employee benefit plan, program
or arrangement or any new (or amend any existing) employment, severance or
consulting agreement, grant any general increase in the compensation of officers
or employees (including any such increase pursuant to any bonus, pension,
profit-sharing or other plan or commitment) or grant any increase in the
compensation payable or to become payable to any employee, except in accordance
with pre-existing contractual provisions or consistent with past practices;

 
12

--------------------------------------------------------------------------------

 


(viii) make or commit to make any material capital expenditures;


(ix) pay, loan or advance any amount to, or sell, transfer or lease any
properties or assets to, or enter into any agreement or arrangement with, any of
its affiliates;


(x) guarantee any indebtedness for borrowed money or any other obligation of any
other person;


(xi) fail to keep in full force and effect insurance comparable in amount and
scope to coverage maintained by it (or on behalf of it) on the date hereof;


(xii) take any other action that would cause any of the representations and
warranties made by it in this Agreement not to remain true and correct in all
material aspect;


(xiii) make any material loan, advance or capital contribution to or investment
in any person;


(xiv)  make any material change in any method of accounting or accounting
principle, method, estimate or practice;


(xv) settle, release or forgive any claim or litigation or waive any right; or


(xvi) commit itself to do any of the foregoing.


Section 4.2           Access to Properties and Records.  The Company shall
afford the accountants, counsel and authorized representatives of each of befut
Nevada and Befut BVI, and each of Befut Nevada and Befut BVI shall afford to the
Company’s accountants, counsel and authorized representatives full access during
normal business hours throughout the period prior to the Closing Date (or the
earlier termination of this Agreement) to all of such parties’ properties,
books, contracts, commitments and records and, during such period, shall furnish
promptly to the requesting party all other information concerning the other
party's business, properties and personnel as the requesting party may
reasonably request, provided that no investigation or receipt of information
pursuant to this Section 4.2 shall affect any representation or warranty of or
the conditions to the obligations of any party.



 
13

--------------------------------------------------------------------------------

 

Section 4.3           Negotiations.  From and after the date hereof until the
earlier of the Closing or the termination of this Agreement, no party to this
Agreement nor its officers or directors (subject to such director's fiduciary
duties) nor anyone acting on behalf of any party or other persons shall,
directly or indirectly, encourage, solicit, engage in discussions or
negotiations with, or provide any information to, any person, firm, or other
entity or group concerning any merger, sale of substantial assets, purchase or
sale of shares of capital stock or similar transaction involving any party.  A
party shall promptly communicate to any other party any inquiries or
communications concerning any such transaction which they may receive or of
which they may become aware of.


Section 4.4           Consents and Approvals.  The parties shall:


(a) use their reasonable commercial efforts to obtain all necessary consents,
waivers, authorizations and approvals of all governmental and regulatory
authorities, domestic and foreign, and of all other persons, firms or
corporations required in connection with the execution, delivery and performance
by them of this Agreement; and


(b) diligently assist and cooperate with each party in preparing and filing all
documents required to be submitted by a party to any governmental or regulatory
authority, domestic or foreign, in connection with such transactions and in
obtaining any governmental consents, waivers, authorizations or approvals which
may be required to be obtained connection in with such transactions.


Section 4.5          Public Announcement.  Unless otherwise required by
applicable law, the parties hereto shall consult with each other before issuing
any press release or otherwise making any public statements with respect to this
Agreement and shall not issue any such press release or make any such public
statement prior to such consultation.


Section 4.6           Stock Issuance.  From and after the date of this Agreement
until the Closing Date, none of the parties shall issue any additional shares of
its capital stock.


ARTICLE V


CONDITIONS TO OBLIGATIONS OF THE COMPANY


The obligations of the Company to consummate the transactions contemplated by
this Agreement are subject to the fulfillment, at or before the Closing Date, of
the following conditions, any one or more of which may be waived by the Company
in its sole discretion:


Section 5.1          Representations and Warranties of Befut Nevada and Befut
BVI. All representations and warranties made by Befut Nevada and Befut BVI in
this Agreement shall be true and correct on and as of the Closing Date as if
again made by Befut Nevada and Befut BVI as of such date.


Section 5.2          Agreements and Covenants.  Each of Befut Nevada and Befut
BVI shall have performed and complied in all material respects to all agreements
and covenants required by this Agreement to be performed or complied with by it
on or prior to the Closing Date.

 
14

--------------------------------------------------------------------------------

 


Section 5.3          Consents and Approvals.  Consents, waivers, authorizations
and approvals of any governmental or regulatory authority, domestic or foreign,
and of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.


Section 5.4          No Violation of Orders.  No preliminary or permanent
injunction or other order issued by any court or governmental or regulatory
authority, domestic or foreign, nor any statute, rule, regulation, decree or
executive order promulgated or enacted by any government or governmental or
regulatory authority, which declares this Agreement invalid in any respect or
prevents the consummation of the transactions contemplated hereby, or which
materially and adversely affects the assets, properties, operations, prospects,
net income or financial condition of either Befut Nevada, Befut BVI or Dalian
Befut shall be in effect; and no action or proceeding before any court or
governmental or regulatory authority, domestic or foreign, shall have been
instituted or threatened by any government or governmental or regulatory
authority, domestic or foreign, or by any other person, or entity which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the validity or enforceability of this Agreement.


Section 5.5          Other Closing Documents.  The Company shall have received
such other certificates, instruments and documents in confirmation of the
representations and warranties of Befut Nevada and Befut BVI or in furtherance
of the transactions contemplated by this Agreement as the Company or its counsel
may reasonably request.


Section 5.6          Additional Funding. The Company shall have entered into
formal agreement for a financing of $500,000 in the aggregate from third party
investor(s) to further the business objectives of Dalian Befut, which financing
may close immediately after Closing Date.


ARTICLE VI


CONDITIONS TO OBLIGATIONS OF BEFUT NEVADA AND BEFUT BVI


The obligations of Befut Nevada and Befut BVI to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, at or before the
Closing Date, of the following conditions, any one or more of which may be
waived by both of them in their sole discretion:


Section 6.1          Representations and Warranties of the Company.  All
representations and warranties made by the Company in this Agreement shall be
true and correct on and as of the Closing Date as if again made by it on and as
of such date.


Section 6.2          Agreements and Covenants.  The Company shall have performed
and complied in all material respects to all agreements and covenants required
by this Agreement to be performed or complied with by it on or prior to the
Closing Date.

 
15

--------------------------------------------------------------------------------

 


Section 6.3          Consents and Approvals.  All consents, waivers,
authorizations and approvals of any governmental or regulatory authority,
domestic or foreign, and of any other person, firm or corporation, required in
connection with the execution, delivery and performance of this Agreement, shall
have been duly obtained and shall be in full force and effect on the Closing
Date.


Section 6.4          No Violation of Orders.  No preliminary or permanent
injunction or other order issued by any court or other governmental or
regulatory authority, domestic or foreign, nor any statute, rule, regulation,
decree or executive order promulgated or enacted by any government or
governmental or regulatory authority, domestic or foreign, that declares this
Agreement invalid or unenforceable in any respect or which prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of the Company, taken as a whole, shall be in effect; and no
action or proceeding before any court or government or regulatory authority,
domestic or foreign, shall have been instituted or threatened by any government
or governmental or regulatory authority, domestic or foreign, or by any other
person, or entity which seeks to prevent or delay the consummation of the
transactions contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.


Section 6.5.         Other Closing Documents.  Befut Nevada and Befut BVI shall
have received such other certificates, instruments and documents in confirmation
of the representations and warranties of the Company or in furtherance of the
transactions contemplated by this Agreement as Befut Nevada and Befut BVI or
their counsel may reasonably request.


ARTICLE VII


TERMINATION AND ABANDONMENT


SECTION 7.1      Methods of Termination.  This Agreement may be terminated and
the transactions contemplated hereby may be abandoned at any time before the
Closing:


(a) By the mutual written consent of the parties;


(b) By either or both of Befut Nevada and Befut BVI, upon a material breach of
any representation, warranty, covenant or agreement on the part of the Company
set  forth in this Agreement, or if any representation or warranty of the
Company shall become untrue, in either case such that any of the conditions set
forth in Article VI hereof would not be satisfied (a "Company Breach"), and such
breach shall, if capable of cure, has not been cured within ten (10) days after
receipt by the party in breach of a notice from the non-breaching party setting
forth in detail the nature of such breach;

 
16

--------------------------------------------------------------------------------

 


(c) By the Company, upon a material breach of any representation, warranty,
covenant or agreement on the part of either or both of Befut Nevada or Befut BVI
set forth in this Agreement, or, if any representation or warranty of Befut
Nevada and/or Befut BVI shall become untrue, in either case such that any of the
conditions set forth in Article V hereof would not be satisfied (a "Befut
Breach"), and such breach shall, if capable of cure, not have been cured within
ten (10) days after receipt by the party in breach of a written notice from the
non-breaching party setting forth in detail the nature of such breach.;


(d)  By any party, if the Closing shall not have consummated before ninety (90)
days after the date hereof; provided, however, that this Agreement may be
extended by written notice of either the Company, on one hand, and either or
both of Befut Nevada or Befut BVI, on the other hand, if the Closing shall not
have been consummated as a result of the other party or parties having failed to
receive all required regulatory approvals or consents with respect to this
transaction or as the result of the entering of an order as described in this
Agreement; and further provided, however, that the right to terminate this
Agreement under this Section 7.1(d) shall not be available to any party whose
failure to fulfill any obligations under this Agreement has been the cause of,
or resulted in, the failure of the Closing to occur on or before this date.


(e)  By any party if a court of competent jurisdiction or governmental,
regulatory or administrative agency or commission shall have issued an order,
decree or ruling or taken any other action (which order, decree or ruling the
parties hereto shall use its best efforts to lift), which permanently restrains,
enjoins or otherwise prohibits the transactions contemplated by this Agreement.


Section 7.2          Procedure Upon Termination.  In the event of termination
and abandonment of this Agreement pursuant to Section 7.1, written notice
thereof shall forthwith be given to the other parties and this Agreement shall
terminate and the transactions contemplated hereby shall be abandoned, without
further action.  If this Agreement is terminated as provided herein, no party to
this Agreement shall have any liability or further obligation to any other party
to this Agreement; provided, however, that no termination of this Agreement
pursuant to this Article VII shall relieve any party of liability for a breach
of any provision of this Agreement occurring before such termination.


ARTICLE VIII


POST-CLOSING AGREEMENTS


Section 8.1          Consistency in Reporting.  Each party hereto agrees that if
the characterization of any transaction contemplated in this Agreement or any
ancillary or collateral transaction is challenged, each party hereto will
testify, affirm and ratify that the characterization contemplated in such
agreement was the characterization intended by the party; provided, however,
that nothing herein shall be construed as giving rise to any obligation if the
reporting position is determined to be incorrect by final decision of a court of
competent jurisdiction.

 
17

--------------------------------------------------------------------------------

 


Section 8.2.         Cancellation of Company Shares.


(a) Simultaneously with said exchange, Befut Nevada shall relinquish all right,
title and interest to all of the 2,176,170 Company Shares held by Befut Nevada
and all of such Company Shares shall immediately be cancelled; and


(b) In connection with the Company’s financing of $500,000 to be consummated
immediately after the share exchange herein, pursuant to which the Company shall
issue notes convertible to a total of 3,130,871 shares of Common Stock at the
option of the note holders within one year (including the one year anniversary)
from the Closing Date, Befut BVI shall relinquish all right, title and interest
to 3,130,871 Company Shares held by Befut BVI and such Company Shares shall
immediately be cancelled upon the consummation of the financing.


ARTICLE IX


MISCELLANEOUS PROVISIONS


Section 9.1          Survival of Provisions.  The respective representations,
warranties, covenants and agreements of each of the parties to this Agreement
(except covenants and agreements which are expressly required to be performed
and are performed in full on or before the Closing Date) shall survive the
Closing Date and the consummation of the transactions contemplated by this
Agreement, subject to Sections 2.13, 3.8 and 9.1. In the event of a breach of
any of such representations, warranties or covenants, the party to whom such
representations, warranties or covenants have been made shall have all rights
and remedies for such breach available to it under the provisions of this
Agreement or otherwise, whether at law or in equity, regardless of any
disclosure to, or investigation made by or on behalf of such party on or before
the Closing Date.


Section 9.2          Publicity.  No party shall cause the publication of any
press release or other announcement with respect to this Agreement or the
transactions contemplated hereby without the consent of the other parties,
unless a press release or announcement is required by law.  If any such
announcement or other disclosure is required by law, the disclosing party agrees
to give the non-disclosing parties prior notice and an opportunity to comment on
the proposed disclosure.


Section 9.3          Successors and Assigns.  This Agreement shall inure to the
benefit of, and be binding upon, the parties hereto and their respective
successors and assigns; provided, however, that no party shall assign or
delegate any of the obligations created under this Agreement without the prior
written consent of the other parties.


Section 9.4          Fees and Expenses.  Except as otherwise expressly provided
in this Agreement, all legal and other fees, costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such fees, costs or expenses.

 
18

--------------------------------------------------------------------------------

 


Section 9.5          Notices.  All notices and other communications given or
made pursuant hereto shall be in writing and shall be deemed to have been given
or made if in writing and delivered personally or sent by registered or
certified mail (postage prepaid, return receipt requested) to the parties at the
following addresses:


If to the Company, to:


Frezer, Inc.
No. 90-1 Hongji Street
Xigang District Dalian City
Liaoning Province, PRC, 116011
Attn: Hongbo Cao
Telephone: 0411-83678755


with a copy to:


Guzov Ofsink, LLC
600 Madison Avenue, 14th Floor
New York, New York 10022
Attn: Elizabeth Chen, Esq.
Fax: 212-688-7273


If to either Befut Nevada or Befut BVI, to:


No. 90-1 Hongji Street
Xigang District Dalian City
Liaoning Province, PRC, 116011
Attn: Hongbo Cao
Telephone: 0411-83678755


or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.5 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
party hereto as provided in this Section 9.5


Section 9.6          Entire Agreement.  This Agreement, together with the
exhibits hereto, represents the entire agreement and understanding of the
parties with reference to the transactions set forth herein and no
representations or warranties have been made in connection with this Agreement
other than those expressly set forth herein or in the exhibits, certificates and
other documents delivered in accordance herewith.  This Agreement supersedes all
prior negotiations, discussions, correspondence, communications, understandings
and agreements between the parties relating to the subject matter of this
Agreement and all prior drafts of this Agreement, all of which are merged into
this Agreement.  No prior drafts of this Agreement and no words or phrases from
any such prior drafts shall be admissible into evidence in any action or suit
involving this Agreement.

 
19

--------------------------------------------------------------------------------

 


Section 9.7          Severability.  This Agreement shall be deemed severable,
and the invalidity or unenforceability of any term or provision hereof shall not
affect the validity or enforceability of this Agreement or of any other term or
provision hereof.  Furthermore, in lieu of any such invalid or unenforceable
term or provision, the parties hereto intend that there shall be added as a part
of this Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible so as to be valid and enforceable.


Section 9.8          Titles and Headings.  The Article and Section headings
contained in this Agreement are solely for convenience of reference and shall
not affect the meaning or interpretation of this Agreement or of any term or
provision hereof.


Section 9.9          Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.


Section 9.10        Convenience of Forum; Consent to Jurisdiction.  The parties
to this Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of New York
located in County of New York, and/or the United States District Court for the
Southern District of New York, in respect of any matter arising under this
Agreement. Service of process, notices and demands of such courts may be made
upon any party to this Agreement by personal service at any place where it may
be found or giving notice to such party as provided in Section 9.5.


Section 9.11        Enforcement of the Agreement.  The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.


Section 9.12        Governing Law.  This Agreement shall be governed by and
interpreted and enforced in accordance with the laws of the State of New York
without giving effect to the choice of law provisions thereof.
 
20

--------------------------------------------------------------------------------




Section 9.13        Amendments and Waivers.  No amendment of any provision of
this Agreement shall be valid unless the same shall be in writing and signed by
all of the parties hereto. No waiver by any party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
21

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


FREZER, INC.
       
By:
  
 
Name: Hongbo Cao
 
Title:   President and Chief Executive Officer
       
BEFUT CORPORATION
       
By:
  
 
Name: Hongbo Cao
 
Title:   President and Chief Executive Officer
       
BEFUT INTERNATIONAL CO. LIMITED
       
By:
  
 
Name: Hongbo Cao
 
Title:   Director
 


 
22

--------------------------------------------------------------------------------

 